NUMBER 13-12-00499-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

                  IN RE AMERICANOS, U.S.A., L.L.C.,
              GREYHOUND LINES, INC., AND IRMA MORADO


                      On Petition for Writ of Mandamus.


                        MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Vela
                  Memorandum Opinion Per Curiam

      On August 3, 2012, relators, Americanos U.S.A., L.L.C., Greyhound Lines, Inc.,

and Irma Morado filed a petition for writ of mandamus in which they alleged that

respondent, the Honorable Migdalia Lopez, presiding judge of the 197th Judicial District

Court of Cameron County, Texas, abused her discretion by denying relators’ plea in

abatement and oral motion to stay in trial court cause number 2010-03-001717-C,

styled Daniel Campos, et al. v. Americanos U.S.A., L.L.C, et al., on August 3, 2012.

Relators also filed an emergency motion for stay of proceedings in which they stated
that a jury trial is scheduled to begin in the cause on August 6, 2012.        Relators

requested that this Court stay the August 6, 2012 trial setting pending disposition of

their petition for writ of mandamus.

       On August 3, 2012, this Court ordered a stay of proceedings in cause number

2010-03-001717-C and requested a response by the real parties-in-interest. On August

8, 2012, real parties in interest filed a response. The Court, having examined and fully

considered the petition for writ of mandamus, response, and documents on file, is of the

opinion that relators have not shown themselves to be entitled to the relief sought.

Accordingly, the petition for writ of mandamus is hereby DENIED and the stay granted

on August 3, 2012 in trial court cause number 2010-03-001717-C is hereby LIFTED.


                                               PER CURIAM

Delivered and filed the
9th day of August, 2012.




                                           2